Citation Nr: 1218845	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-18 487A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for residuals of a left ankle strain.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to December 1948 and from May 1952 to January 1956 with additional reserve service.

The Veteran presented sworn testimony in support of the issues involving whether new and material evidence has been submitted to reopen a previously-denied claim for residuals of a left ankle strain, and entitlement to a disability rating in excess of 10 percent for bilateral hearing loss during a hearing before the undersigned Acting Veterans Law Judge in April 2012.  During pre-hearing discussion with the Veteran and his representative, the Veteran clarified his intention to limit the appeal only to the issues on the title page.  Thus, although the RO had issued an August 2011 statement of the case on the matters of whether a notice of disagreement with the December 2008 denial of a disability rating in excess of 10 percent for a neck scar was timely filed and whether a notice of disagreement with the November 1980 denial of service connection for coronary artery disease was timely filed, he did not desire to pursue these claims any further.  They will therefore be addressed no further herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has submitted several written statements in which he asserts that he broke his back during the Berlin Airlift when he fell out of a loaded C-54 plane as it was preparing to take off.  This claim for service connection has not yet been addressed by the RO and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for residuals of a left ankle strain and entitlement to an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of a left ankle strain was most recently denied in August 2007; he did not appeal this decision.

2.  The Veteran's April 2012 hearing testimony tends to show that the Veteran sustained an injury to his left ankle during service and that he has had continuous symptoms since the initial injury.  

3.  In a statement received in April 2012, and on the record during the April 2012 hearing before the undersigned acting Veterans Law Judge, the Veteran requested to withdraw his pending appeal for an increased disability rating for tinnitus; as of that date, the Board had not yet promulgated a final decision on this issue.


CONCLUSIONS OF LAW

1.  The August 2007 denial of service connection for residuals of a left ankle strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the August 2007 denial of service connection for residuals of a left ankle strain is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's appeal for an increased disability rating for tinnitus has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was informed of these elements with regard to his left ankle claim in a June 2009 letter.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends he sprained his left ankle during basic training and has essentially experienced pain and impairment in the ankle since that time.  He initially filed a claim for service connection for left ankle impairment after his discharge from his second period of service in 1956.  The claim was denied in May 1956 on the basis that his service treatment records did not confirm the original sprain.  He applied for service connection for left ankle impairment again in 2007, and the RO again denied the claim, this time on the basis that no current left ankle disability, other than varicose veins, which were separately service-connected, was shown.  

The Veteran is again attempting to obtain service connection for residuals of a sprain in service.  In support of this attempt, he testified during the April 2012 hearing on appeal.  During the hearing, he explained that he had stumbled and fallen during a march during basic training, twisting his left ankle.  He also confirmed that he has had problems with the ankle ever since that initial injury.  

The Veteran's hearing testimony is new, as it was not previously of record.  It is not merely duplicative as his hearing testimony contains greater detail than his prior written assertions and his confirmation of continuity of symptomatology since the initial injury during basic training had not been previously of record.  The hearing testimony is material, as it relates to the unestablished element of continuity of symptomatology and current disability.  The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for residuals of a left ankle strain.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

As discussed above, when new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the appellant's reopened claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

Withdrawn appeal

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision. 38 C.F.R. § 20.204(b).  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).  

The Veteran presented sworn testimony in support of his appeal during an April 2012 hearing before the undersigned acting Veterans Law Judge.  During the hearing, he withdrew the appeal as to an increased disability rating for tinnitus.  He also submitted a written, signed statement the same day affirming his desire to withdraw this issue from appellate status. 

Because the Veteran has expressed a desire to terminate his appeal as to this claim, because he has done so on the record during a hearing as well as in a written statement, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d). 


ORDER

New and material evidence having been submitted, the claim for residuals of a left ankle strain is reopened; the appeal is granted to this extent only. 

The appeal for an increased disability rating for tinnitus is dismissed.




REMAND

Prior to further review of the Veteran's claim for entitlement to service connection for residuals of a left ankle strain, further evidentiary development is required.  

Initially, we note that the Veteran's report of having sprained his left ankle during basic training is not corroborated by his service treatment records.  In a written statement submitted at the time of his hearing, however, the Veteran reporting having his ankle checked at the Fort McClellan camp hospital, where the diagnosis was of a bad sprain.  In the attempt to corroborate the Veteran's report, upon remand, records from the Fort McClellan camp hospital for the period of time when the Veteran was in basic training should be requested for review by adjudicators. 

During the April 2012 hearing, in response to questioning about his post-service medical care, the Veteran testified that he had sought treatment for his left ankle problems at the VA in Columbia and at the Shaw Air Force Base.  Although VA medical records are available for review, the Veteran's claims file includes no medical records reflecting post-service medical care at Shaw Air Force Base.  Therefore, upon remand, all such records should be requested and obtained for review by adjudicators.  38 C.F.R. § 3.159(c)(2).

The evidence of record raises another potential avenue of inquiry regarding the Veteran's left ankle.  Included with the Veteran's service treatment records is a report of a three-week hospitalization in September and October 1946 during which time the Veteran was treated for varicose veins in his left leg.  This report also reflects the additional diagnosis of 2nd degree pes planus involving the left foot.  As his feet were deemed to have been normal upon clinical examination upon his entrance into service in December 1945, the pes planus identified in 1946 must be viewed as having been acquired pursuant to the rigors of service.  The question of whether 2nd degree pes planus of the left foot could have contributed to any current left ankle disability requires medical, rather than legal, resolution, however.

After obtaining the above records, the Veteran should be given another VA examination to identify all current disability involving the Veteran's left foot and ankle.  The Veteran's file should be provided to the examiner for review as well, so that an informed medical opinion as to whether any current left ankle disability is related to his active service can be rendered.  

During the April 2012 hearing, the Veteran testified that he believed his bilateral hearing loss had worsened since the most recent VA audiometric testing for purposes of compensation was performed in 2009.  Therefore, further information is required to ascertain whether a higher disability rating is warranted for part or all of the appeal period.  Because this appeal has been ongoing for a lengthy period of time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

As the Veteran continues to receive VA medical care, his VA records should be updated for the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should request any medical records, both outpatient and inpatient, pertaining to the Veteran which were generated by the Fort McClellan camp hospital between December 13, 1945 and March 14, 1946, through official channels.  All efforts to obtain these records should be fully-documented for the file to facilitate appellate review.  The RO must make as many requests as are necessary to obtain these records.  VA will end its efforts to obtain them only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  

2.  The RO should request any medical records pertaining to the Veteran reflecting treatment at the Shaw Air Force Base, either as a reservist or as a retired serviceperson, from February 1956 to the present.  All efforts to obtain these records should be fully-documented for the file to facilitate appellate review.  The RO must make as many requests as are necessary to obtain these records.  VA will end its efforts to obtain them only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to June 2009 at the VA Medical Center in Columbia, and all related VA facilities, for inclusion in the file.

4.  The veteran should be afforded a VA examination by a physician with appropriate expertise to identify all current left ankle pathology (other than the already service-connected varicose veins) and to render an opinion as to whether any current disability is related to service.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is advised that in a legal sense, the Veteran is considered competent to report having twisted his ankle during service, but is not competent to render a diagnosis or provide a medical nexus to a current disability.  The examiner is requested to identify whether any current left ankle disability is more, less, or equally likely related to any injury in service, to include twisting the ankle during basic training.  The examiner is also requested to discuss whether any currently-shown disability is more, less, or equally likely related to, or aggravated by, the left pes planus documented in October 1946.  The complete rationale for all opinions expressed should be fully-explained.

5.  The veteran should be afforded a VA audiological examination to identify the Veteran's current level of hearing acuity and all associated functional impairment to include the effects of his bilateral hearing loss upon his daily living.  The claims folder should be made available to the examiner for review before the examination.  Audiometric testing should be performed along with all other tests and studies deemed helpful by the examiner.  The complete rationale for all opinions expressed should be fully-explained.

The scheduling of these two examinations should be carefully coordinated with the Veteran and his representative, as the record shows that he does not drive himself, and he may require additional notice and/or time to arrange for his attendance at the examinations.

6.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


